REINHARDT, Circuit Judge,
concurring and dissenting:
While I concur in the conclusion of the majority that the Coeur d’Alene Tribe is not entitled to forfeiture, I disagree strongly with part of the analysis it uses in reaching that conclusion. I also disagree strongly with the majority’s suggestions that we should defer automatically to the State of Idaho’s interpretation of the term “public park” and that Idaho’s Heyburn State Park leasing practice falls within the meaning of that term. I do not believe that leasing prime public land to those who can afford to maintain lakeside summer cottages, and excluding the general public from that portion of the park, complies with the congressional mandate we are obligated to enforce.
The basis of the majority’s holding with respect to forfeiture, as I understand it, is that forfeiture is appropriate only if we find that Idaho has clearly and unambiguously violated the public park restriction, and that the historical pattern of park leasing in the earlier periods of our country’s development precludes such a finding, at least without prior notice or court ruling. With this much of the majority’s opinion I concur; however, I do not agree with the portion of the forfeiture analysis in which the majority states that we should construe the term “public park” according to its meaning at the time Congress used the term in 1908. I believe that the interpretation of a term used in an act of Congress concerning a grant of federal land requires us to apply modern day notions of proper public park uses.
Beyond the forfeiture issue, the majority appears to decide that Idaho’s leasing program constitutes a proper public park use because it is analogous to park uses that *1298have been upheld by other courts, and because, in any case, we should not interfere in the administration of state parks. However, none of the cases that the majority attempts to analogize to the case before us condones the denial of public access to park property so that private individuals may enjoy the exclusive use of such property. Further, the majority’s invocation of the shibboleth that the federal judiciary should abdicate its duties rather than interfere with state administrative functions makes absolutely no sense in the context of interpreting a document that conveys realty between two parties, one of which happens to be a state.
Accordingly, while I agree that forfeiture is not appropriate, unlike the majority I conclude that the leasing practice complained of here does not constitute a “public park” use and is contrary to the provisions of the federal land patent. I would therefore afford the Tribe declaratory or injunctive relief.
A. Contemporary Notions of “Public Park” Should Be Employed in Determining Congress’ Intent.
The majority and I agree that in interpreting the meaning of the term “public park” the intent of Congress is controlling. However, I do not agree that the meaning of the term was immutably fixed in 1908 and that we should ignore its contemporary meaning.1
In assessing what Congress meant when it used a general term such as “public park” in one of its enactments, the statutory language should be construed broadly so as to reflect changing circumstances— not narrowly so as to limit its meaning to the applications specifically contemplated at the time of enactment. See, e.g., Diamond v. Chakrabarty, 447 U.S. 303, 315, 100 S.Ct. 2204, 2210, 65 L.Ed.2d 144 (1980) (“This Court frequently has observed that a statute is not to be confined to the ‘particular application^] ... contemplated by the legislators.’ ” (quoting Barr v. United States, 324 U.S. 83, 90, 65 S.Ct. 522, 525, 89 L.Ed. 765 (1945) and citing Browder v. United States, 312 U.S. 335, 339-40, 61 S.Ct. 599, 601-02, 85 L.Ed. 862 (1941); Puerto Rico v. Shell Co., 302 U.S. 253, 58 S.Ct. 167, 82 L.Ed.2d 235 (1937))); Perry v. Commerce Loan Co., 383 U.S. 392, 397-400, 86 S.Ct. 852, 855-57, 15 L.Ed.2d 827 (1966); see also West Winds, Inc. v. M.V. Resolute, 720 F.2d 1097, 1101-02 (9th Cir.1983); In re Persico, 522 F.2d 41, 64-66 (2d Cir.1975); Consumers Union of U.S., Inc. v. Heimann, 589 F.2d 531, 534 (D.C.Cir.1978); University of Tex. Med. Branch at Galveston v. United States, 557 F.2d 438, 455 (5th Cir.1977). This is particularly true where the language is embodied in a document that is not subject to amendment in the future and so must incorporate a meaning broad enough to encompass new and different circumstances.
As Justice Frankfurter aptly described it, “[a]n enactment is an organism in its environment. And the environment is not merely the immediate political or social context in which it is to be placed____” Foreword to Symposium on Statutory Construction, 3 Vand.L.Rev. 365, 367 (1950). The Second Circuit has stated that a court interpreting a statute “must ask itself not only what the legislature means abstractly, or even on the basis of the legislative history, but also what it ought to mean in terms of the needs and goals of our present day society.” In re Persico, 522 F.2d 41, 65 (2d Cir.1975) (quoting Phelps, Factors Influencing Judges in Interpreting Statutes, 3 Vand.L.Rev. 456, 469 (1950). One of our judicial functions is to read legislative enactments so as to give them meanings that make sense not only at the time of their passage but also in the future.
Construing a statute in light of subsequent events is fully consistent with our obligation to carry out Congress’ intent at the time of enactment. Sometimes Congress utilizes a general rather than a specific term because it wishes to let the courts flesh out certain complex aspects of *1299a statute on a case-by-ease basis. Other times, being unable to anticipate the specifics of future developments, whether scientific, cultural or otherwise, Congress uses a general term, knowing that its meaning will change in some respects and intending that courts will apply that changed meaning. In both instances, we perform our task of interpreting the statute in light of its overall legislative purpose. Our responsibility was well summarized by Judge Learned Hand:
[Legislators, like others concerned with ordinary affairs, do not deal in rigid symbols____ We can best reach the [statute’s] meaning here, as always, by recourse to the underlying purpose, and with that as a guide, by trying to project upon the specific occasion how we think persons actuated by such a purpose, would have dealt with it, if it had been presented to them at the time.
Borella v. Borden Co., 145 F.2d 63, 64 (2d Cir.1944), aff'd, 325 U.S. 679, 65 S.Ct. 1223, 89 L.Ed. 1865 (1945). The Second Circuit further described our role by adopting the analysis offered by Professor Llewellyn:
Increasingly as a statute gains in age ... its language is called upon to deal with circumstances utterly uncontemplated at the time of its passage. Here the quest is not properly for the sense originally intended by the statute, for the sense sought originally to be put in it, but rather for the sense which can be quarried out of it in the light of the new situation.
In re Persico, 522 F.2d at 65 (quoting Remarks on the Theory of Appellate Decision and the Rules or Canons About How Statutes Are To Be Construed, 3 Vand L.Rev. 395, 400 (1950)).
Interpreting a statute “in light of the new situation” is not always the appropriate method for determining congressional intent. We must recognize the importance of Congress’ authority to amend statutes and must be careful not to encroach on its jurisdiction. For example, where a statute concerns a complex, substantially codified body of law, the intentions of Congress are best served by leaving problems created by changed circumstances to the amendatory process. See, e.g., West Winds, Inc. v. M.V. Resolute, 720 F.2d 1097, 1102 (9th Cir.1983) (“the judiciary is not the proper branch of government to update complex statutes when legislative decisionmaking is necessary”). However, here the act in question is not of that type. It does not set forth an intricate legislative scheme requiring careful congressional balancing before changes can be made. In fact, because the Act of 1908 provides for the issuance of a federal land patent, once the patent issues, Congress is precluded from enacting amendments. Where Congress has but one opportunity to legislate in an area that will affect future generations, it must utilize terms that are sufficiently flexible or adaptable to apply to circumstances beyond its immediate contemplation. Unless there is a clear indication of a contrary congressional will, we should interpret those terms in light of modern conditions.
The majority agrees that the concept of public park use is “inherently broad and flexible” and is “subject to a host of various interpretations.” Majority opinion, at 1293-94. It is clear that our understanding of what constitutes a proper park use has changed over time and with varying conditions. See, e.g., 795 Fifth Ave. Corp. v. City of New York, 40 Misc.2d 183, 242 N.Y.S.2d 961, 971 (N.Y.Sup.Ct.1963) (“[a]s times change, park uses change”), aff'd, 15 N.Y.2d 221, 257 N.Y.S.2d 921, 205 N.E.2d 850 (N.Y.1965); 59 Am.Jur.2d Parks, Squares & Playgrounds § 1 (1971) (noting how historical notion of “park” has changed); 67A C.J.S. Park at 604 (1978) (same). I believe that Congress utilized the term “public park” understanding that its meaning would change with time and circumstances and intending that the Act of 1908 and the patent issued thereunder would be construed in light of those changing circumstances; specifically, I think it apparent that Congress intended Idaho’s use of the land to conform at all times to the current meaning of the term “public park.”
The majority evidently disagrees with my analysis and cites two cases involving federal land patents in which the Supreme *1300Court limited its discussion of congressional intent to what Congress originally intended. Majority opinion, at 1295; Missouri, K. & T Ry. v. Kansas Pac. Ry., 97 U.S. 491, 497 (1878) (involving question whether Congress had made a present or future grant); Leo Sheep Co. v. United States, 570 F.2d 881, 885 (10th Cir.1977), rev’d on other grounds, 440 U.S. 668, 99 S.Ct. 1403, 59 L.Ed.2d 677 (1979) (involving question whether congressional grant contained, in absence of express reservation of easement, an implied one). In those cases, however, there was no suggestion that a term’s meaning had in any way changed or evolved since the date of its inclusion in a bill. Thus, there was no reason to consider whether Congress, in using a general term the meaning of which changes over time, intended that it would be construed in light of society’s changed understanding.
In the case before us, Congress’ purpose was to insure that the Heybum tract would be preserved for the public’s continuing enjoyment.2 To define the term public park solely in terms of its meaning at the time of passage of the Act of 1908 would serve to limit the public’s use of park lands and thus to frustrate, not further, the intent of Congress.
B. Idaho’s Leasing Practice Does Not Constitute a Proper Public Park Use.
Although the lack of certainty in the terms of the patent makes forfeiture an inappropriate remedy, that does not mean that Idaho’s leasing program complies with those terms. A wholly different presumption applies where the issue is whether Idaho is in breach — a presumption that strongly supports the Tribe’s position. Contrary to the majority’s view, I would hold that the state’s leasing practice constitutes the privatizing of public lands and violates the patent’s requirement that the lands are to be “held, used, and maintained solely as a public park.”
Forfeiture is but one of the remedies for violation of a patent. Conditions in federal land grants are enforceable by injunction even where there is no express provision to that effect. See Oregon & Cal. R.R. v. United States, 238 U.S. 393, 421-22, 35 S.Ct. 908, 919-20, 59 L.Ed. 1360 (1915). If Idaho’s leasing program does not constitute a proper “public park” use, it would be appropriate to enjoin the practice as inconsistent with the patent, or to afford the Tribe declaratory relief.
Where relief other than forfeiture is sought, the general requirement that a term be construed strictly against the party seeking relief does not apply. See, e.g., Humphrey v. C.G. Jung Educ. Ctr., 714 F.2d 477, 480 (5th Cir.1983) (discussing distinction between covenants and forfeiture provisions, and the law’s preference for the former). Instead, and in sharp contrast to the rule regarding construction of forfeiture provisions, the applicable rule is that federal land grants are to be construed favorably to the federal government. See, e.g., United States v. Union Pac. R.R., 353 U.S. 112, 116, 77 S.Ct. 685, 687, 1 L.Ed.2d 693 (1957); Southern Idaho Conf. Ass’n of Seventh Day Adventists v. United States, 418 F.2d 411, 415 n. 8 (9th Cir.1969). Nothing passes except what is conveyed by clear language; ambiguities are to be resolved against the grantee. See Andrus v. Charlestons Stone Prods. Co., 436 U.S. 604, 617, 98 S.Ct. 2002, 2009, 56 L.Ed.2d 570 (1978); Union Pac. R.R., 353 U.S. at 116, 77 S.Ct. at 687; Humboldt County v. United States, 684 F.2d 1276, 1280 (9th Cir.1982). Under this standard, we must hold that Idaho’s leasing practice violates the “public park” restriction unless the *1301record reflects that it clearly and unambiguously constitutes a proper park use. In light of the federal government’s current policy against leasing of public park lands, we could not reasonably so construe the record.
The record shows that at the beginning of this century demand for recreation was low and it was necessary to use various techniques to encourage people to visit parks. Leasing portions of park lands to private persons was one such technique. The practice had little if any adverse effect on the public since there was more than enough land to satisfy the needs of all those wishing to make use of the parks. It was during that earlier era that the federal government permitted private leases of public park lands. It appears that one reason for Idaho’s adopting the leasing program when Heyburn State Park was established was to increase park use.
The record also shows unequivocally, however, that since the time the Heyburn leasing program was first put in effect, there have been significant changes in park uses and practices. Demand for park facilities is now very high; there is no longer a need to encourage the public to use public parks by offering long-term private leases of park land. Moreover, removing selected parts of Heyburn Park from public use currently has an adverse general impact, since the public would make use of that land if permitted to do so. The modern view is most clearly reflected in the federal government’s present policy of eliminating virtually all leasing of federal park and forest lands. See majority opinion, at 1294. As the majority notes, while leasing was once sanctioned by statute in Glacier National Park and Lassen Volcanic National Park, the statutes have been amended and now expressly prohibit that practice. Id.; see 16 U.S.C. §§ 162a, 202a (1982).3
The contemporary decisions of state courts also reflect a more egalitarian view of the proper use of public parks than prevailed in the 1800s. Modern state courts generally recognize that the essential feature of a public use is that it not be confined to wealthy or privileged individuals but be available to all. See, e.g., L-M-S Inc. v. Blackwell, 149 Tex. 348, 233 S.W.2d 286, 290 (1950) (public use concerns the general public “ ‘as distinguished from particular individuals or estates.’ ” (quoting 50 C.J. Public § 94 at 864 (1930))); 73 C.J.S. Public at 337 (1983) (same); see also, e.g., Garland v. Clark, 264 Ala. 402, 88 So.2d 367, 370 (1956) (“ ‘the essence of a dedication to the public uses is that it shall be for the use of the public at large ... and not for any particular part of it’ ” (quoting 16 Am.Jur. Dedication § 15 at 359 (1938))); Allen v. Village of Savage, 261 Minn. 334, 112 N.W.2d 807, 813 (Minn.1961) (public dedication may not be devoted to private use). Simply put, the contemporary definition of a public park is a tract of land that is open to all members of the public for active or passive recreational use.
Under present day circumstances, I fail to see how Idaho’s leasing practice can be said to meet the condition of the land patent requiring that the Heyburn tract be devoted solely to use as a public park. Idaho grants to private parties affluent enough to afford the privilege the exclusive long-term use and possession of prime lakefront areas of the park for the construction and maintenance of private summer homes. This practice clearly restricts the use by the public of those portions of the park.4
*1302I do not mean to suggest that the granting of any temporary right to the exclusive use of park land would necessarily result in an improper “public park” use. For example, issuing permits for overnight camping at designated sites clearly constitutes an appropriate park use even though such permits restrict the use of portions of the park for a specific period of time. I do not believe that we need to decide at what point the duration (or some other characteristic) of a permit for temporary use of park land renders a particular use improper. Cf. Hyland v. City of Eugene, 179 Or. 567, 173 P.2d 464 (1946) (en banc) (providing temporary housing for war veterans during extreme housing shortage after World War II was a permissible park use). Whatever the dividing line, I certainly have no difficulty in concluding that awarding ten-year exclusive leaseholds in prime lakefront property to individuals so that they may maintain private summer cottages on public land is an impermissible “public park” use.
C. The Majority’s Deference to State Park Administrators Is Improper and Unsupported.
The majority appears to say that federal courts should abstain from examining any decision made by state officials relative to any activity in a state park no matter in what context the issue arises. Majority opinion, 1295. The majority even proffers a new standard without citation or support — we must always defer to the administrative whim of state park techno-bureaucrats unless the policy at issue “substantially infringes on an important federal right.” Id. In its enthusiasm for abdicating judicial responsibility, the majority offers (1) an incantation of what is rapidly becoming ritualistic dogma — federal courts should not act because they will become embroiled in day-to-day operations that are best left to the states, (2) several examples of cases in which state courts have upheld decisions of public officials with respect to park uses, and (3) the fact that the cottage leases take up only one-third of one percent of the total area of Heyburn State Park. Each of these purported justifications is wholly without merit.
First, the fear that we will become bogged down in the complex and mysterious issues that state park administrators face daily is simply irrelevant to the issue before us. We are asked to interpret a term that appears in an act of Congress and in a federal document conveying land. We must determine whether the patentee’s actions violate a condition imposed by Congress restricting the use of that land. That the patentee is a state is of no consequence. The task is one to which we are well suited; it is also one that we have an obligation to perform. Under the majority’s logic, whenever a state is a party to a conveyance and the interpretation of the conveying document requires an analysis of the actions of state officials, we must always presume those actions comport with the terms of the conveyance and then resolve the matter in favor of the state. Put another way, even though the conveying party is the federal government, represented by the Secretary of the Interior acting pursuant to congressional mandate, the majority would have federal courts decline to recognize any violation of the terms of the instrument by the state because doing so would require us to examine the actions of state officials. This approach is utterly without precedent. The majority’s rule of judicial abdication would, if applied consistently, effectively eliminate judicial review of most contracts or conveyances between the federal government and states.
Second, the majority’s examples of park uses approved by state courts do not support its call for judicial nonintervention. See cases cited in majority opinion, at 1295-1296. In none of the cases cited did a court refuse to review a challenged park use because it did not wish to interfere with the actions of state park administrators. Each case involved a park use that the court found was consistent with the relevant use restriction. Contrary to the majority’s claim, the cited cases do not *1303support a general policy of deferring to the discretion of park administrators. In fact, in one of those cases, Hyland v. City of Eugene, 179 Or. 567, 173 P.2d 464, 466 (1946) (en banc), the court, while approving the use of a public park for temporary emergency housing, noted that were the use of a more permanent nature it would have granted injunctive relief against the administrators.
Although the majority does not so state, it may be that it cites to these cases because it believes that the uses that were found to be within the meaning of public park are somehow analogous to the long-term summer home leases at issue here. However, no such analogy can be drawn. The dedication of public park property for uses such as Little League baseball,5 public ice skating rinks,6 other public sporting facilities,7 public hotels and restaurants,8 and public parking beneath San Francisco’s Union Square9 involves either limiting some types of park uses so that one particular use may be more readily enjoyed by all interested members of the public, or constructing facilities that will improve the public’s access to or use of the park.10 Granting decade-long leases that turn park land over to private individuals for their exclusive enjoyment and preclude all public access to prime public lakefront property constitutes a wholly different and far less benign use.
Under the Heyburn State Park leasing program, land that Congress expressly directed be preserved for the enjoyment of the public is privatized for the benefit of a small number of individuals wealthy enough to lease and improve summer homes on lakefront property. These individuals are permitted to spend the summer on the shores of Lake Chatcolet on public land from which the public is barred. There is no way in which Idaho’s leasing policy can be said to enhance the public’s enjoyment of the land. It benefits only the privileged few.
At one point in its opinion, the majority correctly states that “ ‘a park must be for the benefit of the public at large and open for the use and enjoyment of everyone.’ ” Majority opinion, at 1294 (quoting 67A C.J.S. Park at 604-05 (1978)). At another, in response to Idaho’s argument that its leasing program constitutes a public park use because the lessees are members of the public, the majority properly labels such an argument as “disingenuous.” Id. at 1294. However, the majority’s then suggests that a system of privatization of park land through long-term leaseholds — a system that prevents public access to the leased land — is somehow analogous to programs designed to enhance public enjoyment of park property. That suggestion is not only ill-founded, but it appears to constitute an inexplicable contradiction of the majority’s earlier conclusions.
Third, that the cottage lease sites constitute a small fraction of the total acreage of Heyburn State Park cannot justify a policy of judicial noninterference. The statistic cited by the majority is misleading and irrelevant. Obviously, not all of Heyburn State Park’s land is shorefront property on Lake Chatcolet. Almost as obvious is the fact that not all shorefront property is suitable for recreational purposes. A more relevant percentage by which to gauge the *1304effect of the privatization of the leased properties is the fraction of usable lakefront land removed from public use by the leases. The Tribe offered evidence that some 85% of the shoreline of Lake Chatcolet is too steep for public use, and that the public is denied the use of one-half of the remaining, usable shoreline by virtue of the leasing program. For purposes of summary judgment, we must assume these facts to be correct. Accordingly, 50% would seem to be a more relevant figure for our purposes than the one-third of one percent figure relied on by my colleagues. In short, the majority’s suggestion that the cottage leasing program creates only a minimal interference with the public’s enjoyment of Heybum State Park is incorrect; the suggestion is not only based on the use of an inappropriate criterion but is clearly contrary to the evidence.

Conclusion

I agree with the majority that in light of the evidence regarding historic park practices we cannot say that Idaho has clearly and unambiguously violated the “public park” restriction of the patent. Accordingly, imposition of the harsh remedy of forfeiture is inappropriate, at least in the absence of a prior judicial declaration as to the rights of the parties. Nevertheless, I would hold that Idaho’s practice of granting private individuals the ten-year right to exclusive use and possession of portions of the park for summer homes is inconsistent with the contemporary understanding of the term “public park” use. Thus, I would conclude that Idaho’s leasing practice is in violation of the terms of the land patent and would direct the entry of a decree of declaratory relief in favor of the Tribe. I would also remand the matter so that the Tribe could, if it chose, seek an injunction from the district court.

. The majority’s insistence on giving the term "public park” the meaning it had in 1908 does not affect the outcome of the forfeiture question; it does, however dictate the majority’s additional and erroneous conclusion that Idaho's leasing practice does not violate the patent.


. Congress, as well as the State of Idaho and the Tribe, was also concerned about the immediate threat that the tract might be acquired by commercial logging interests. See State of Idaho v. Andrus, 566 F.Supp. 15, 18 n. 1 (D.Idaho 1982), set aside on other grounds, 720 F.2d 1461 (9th Cir.1983), cert. denied, 469 U.S. 824, 105 S.Ct. 101, 83 L.Ed.2d 46 (1984). Idaho’s Senator Hey-burn, for whom the park was named, originally introduced legislation to make the property a national park. See 720 F.2d at 1467 & n. 1. Congress was reluctant to do so because of its concern over the need to provide continuing federal funding for operating purposes. See 566 F.Supp. at 18. Granting the land to Idaho for a state park served to guarantee the public’s unfettered enjoyment of the tract and to eliminate the need to provide continuing federal funding.


. Professor David Towne, Idaho’s expert witness, testified without contradiction that since the 1950s or 1960s the federal government’s policy has been to proscribe leasing of public park land, and that this change in attitude toward proper park use is directly attributable to the greater use of parks by the public.


. Ironically, the results of this practice appear not to be particularly salutary in other ways as well. The 1975 Annual Report on Heyburn State Park, prepared by Heyburn State Park Manager Bryan Rowder, states:
Cabin areas are overused and cluttered looking because of closeness. The cabin area gives a feeling that you are in a crowded resort town, rather than a park____ The cabins gradually are becoming permanent residences, resulting in the urbanization of Hey-burn State Park. Some cabin owners seem to think we are their city employees, who are supposed to take care of the trees around their lots, keep their driveways in good condi*1302tion, plow snow so they can all get to work easy [sic] without buying snow tires or chains, guard their private property against theft and vandalism, etc.


. Shields v. City of Philadelphia, 405 Pa. 600, 176 A.2d 697 (1962).


. Summit County Hist. Soc'y v. City of Akron, 115 Ohio App. 555, 183 N.E.2d 634 (1961).


. Aquamsi Land Co. v. City of Cape Girardeau, 346 Mo. 524, 142 S.W.2d 332 (1940).


. 795 Fifth Ave. Corp. v. City of New York, 13 A.D.2d 733, 215 N.Y.S.2d 391 (1961); Harter v. City of San Jose, 141 Cal. 659, 75 P. 344 (1904).


. City & County of San Francisco v. Linares, 16 Cal.2d 441, 106 P.2d 369 (1940).


. One other case cited by the majority, Hyland v. City of Eugene, 179 Or. 567, 173 P.2d 464 (1946) (en banc), held that it was a permissible public park use to lease out land as sites for mobile homes in order to provide temporary housing for World War II veterans during an extreme post-war housing shortage. As I have already mentioned, the court expressly stated that it would have enjoined the practice had it been of a more permanent nature. See text supra at 1293; Hyland, 173 P.2d at 466.